Citation Nr: 0831156	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  02-19 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
gunshot wound to the left (minor) pectoralis region.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to June 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied a rating higher than 20 
percent for a gunshot wound to the left (minor) pectoralis 
region.  Also in this decision the RO granted an increased 
rating for the veteran's service-connected post-traumatic 
stress disorder (PTSD) to 50 percent.  The veteran appealed 
both issues.  He was scheduled to testify at a Board hearing 
in September 2004, but he failed to report to the hearing.  
In March 2005, the matter was before the Board at which time 
the case was remanded for additional development.  In 
November 2006, the RO increased the veteran's service-
connected PTSD to 100 percent effective in January 1999.  As 
this is considered a full grant of the benefits sought, this 
issue is no longer in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1994).  In October 2007, the issue of 
entitlement to a rating higher than 20 percent for a gunshot 
wound to the left (minor) pectoralis region was once again 
before the Board at which time the issue was remanded for 
further development.

In December 2007, the Board received additional medical 
evidence from the veteran.  However, as this evidence is 
unrelated to the disability presently on appeal, it is not 
considered pertinent evidence necessitating review by the RO 
in the first instance.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

Residuals of the veteran's gunshot wound to the left 
pectoralis region are manifested by limitation of motion of 
the left shoulder to 25 degrees from the side with pain; such 
residuals are productive of no more than a moderately severe 
impairment to Muscle Group II.


CONCLUSION OF LAW

The criteria for an increased evaluation, to 30 percent, for 
residuals of a gunshot wound to the left pectoralis region 
have been met during the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.55, 4.56, 4.71a, Diagnostic Code 5201, 4.73, Diagnostic 
Code 5302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable rating decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  More recently, the Court held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

In light of the issue currently before the Board of 
entitlement to an increased rating for gunshot wound 
residuals to the left pectoralis region, the relevant rating 
criteria, as outlined below, provide for disability 
evaluations based on muscle damage, limitation of motion, and 
other orthopedic symptoms.  These diagnostic codes do not 
require specific test results or measurements.  In fact, the 
Court has directed VA to consider the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment, in 
addition to the criteria contained within the diagnostic 
codes.  Deluca v. Brown, 8 Vet. App. 202 (1995).  Therefore, 
notice of the need for evidence showing that the disability 
had worsened was sufficient.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

In this case, the unfavorable rating decision issued in 
January 2000 was prior to the enactment of the VCAA.  
Thereafter, in April 2005, the veteran was provided with a 
VCAA notification letter.  Because the VCAA notice regarding 
this issue was not provided to the appellant prior to the RO 
decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In addition to the April 2005 letter identified above, 
the appellant was also sent additional notification by a 
letter dated in November 2007.  Taken together, these letters 
informed the veteran of the evidence necessary to 
substantiate his current appellate claim, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holdings in Quartuccio, supra, and Vazquez-Flores, supra.  
Moreover, the November 2007 letter included the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA's duty to notify has been fulfilled and any defect in 
the timing of such notice constitutes harmless error.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

The Board also finds that the RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the appellant.  
Regarding affording the veteran examinations during the 
pendency of this appeal, pursuant to the Board's remand of 
October 2007, the veteran was scheduled for a VA examination 
in October 2007, but failed to report to this examination.  
He was subsequently scheduled for a VA examination in March 
2008, but he failed to report to this examination.  Evidence 
that could have been obtained from these examinations could 
have been material to the claim.  See 38 C.F.R. § 3.655(b); 
See Charles v. Principi, 16 Vet. App. 370 (2002) (Observing 
that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence 
[including statements of the claimant]; contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the [VA] to make 
a decision on the claim.").

In any event, the Board finds that the record as it stands 
includes sufficient competent evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, a 
decision will be made based on the evidence presently of 
record.  38 C.F.R. § 3.655.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim decided herein and that adjudication of the claim at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

Service treatment records show that the veteran was treated 
in March 1978 for a pistol wound to the chest.  The wound was 
described as a superficial in and exit wound in the left 
pectoralis region.  Powder burns were noted by the inlet 
wound.  There was no bleeding and no evidence of the bullet 
entering the thoracic cavity.  The wound was treated with 
thorough irrigation, cleansing with betadine, and application 
of a dry, sterile dressing.  

On file are voluminous VA treatment records from 1996 to 1999 
that note that the veteran was status post gunshot wound, but 
reflect treatment for ailments unrelated to the gunshot wound 
injury.  

In February 1999, the RO received a statement from the 
veteran that was construed as a claim for an increased rating 
for the veteran's service-connected gunshot wound injury.

In October 2002, the veteran underwent a VA general 
examination where he complained of pain at the entrance of 
the bullet and in the scar area with movement of the left 
shoulder.  The veteran was noted to be right handed.  The 
scar was described as measuring 6 centimeters in length and 
horizontal located on the left upper chest just anterior to 
the axilla.  It was neither atrophic nor hypertrophic.  It 
was also not indurated and mobile.  The examiner relayed the 
veteran's report of pain with any palpation of the scar.  
Regarding range of motion, the examiner noted that the 
veteran could abduct the left shoulder to 90 degrees, but 
then reported pain in and around the chest scar and refused 
to abduct the arm any farther.  The examiner noted that the 
veteran had forward flexion to 90 degrees at which point he 
complained of significant pain.  He said internal and 
external rotation were limited to 40 degrees by reported scar 
pain.  Strength testing revealed that biceps and triceps were 
graded at 5/5, and deltoid and supraspinatus muscle test was 
at 4+/5, although the examiner was not certain if the veteran 
was being fully cooperative with the exam.  X-ray of the left 
shoulder revealed an abnormal acromio-clavicular joint which 
the examiner said could be the result of trauma.  The 
examiner noted the veteran's complaints of pain and decreased 
range of motion in the left shoulder, but said he was not 
able to offer his own assessment of these complaints because 
the veteran did not cooperate with the examination.  He 
pointed out that the veteran was not claiming any pain in the 
shoulder joint itself, but rather reported pain in the scar.

In his substantive appeal dated in November 2002, the veteran 
asserted that he had arthritis in his shoulder in the area of 
the wound.

The claims file contains voluminous outpatient records dated 
from 2002 to 2005. These records note that the veteran was 
status post gunshot wound, but are devoid of complaints or 
treatment for this disability.

In an August 2005 statement, the veteran reported a worsening 
in his left shoulder disability.

The veteran underwent a new VA examination in October 2005.  
The examiner noted that the veteran had suffered a stroke, 
but that the stroke affected his right side.  Regarding the 
left shoulder, the veteran reported constant, throbbing left 
shoulder pain.  He also reported left shoulder weakness, 
sensory symptoms involving all digits of the left hand 
intermittently to include numbness and tingling, and 
stiffness with loss of range of motion of the left shoulder.  
He denied left shoulder joint instability.  On examination 
the veteran exhibited significant pain behavior.  Findings 
revealed swelling of the left upper extremity compared to the 
right and the left shoulder area was warmer than the right.  
There was a scar over the left pectoralis in the anterior 
axillary fold area just above the level of the veteran's 
nipple that measured 1-1/2 x 1/4 inches.  The scar was 
nontender, nonadherent, and slightly raised.  There was 
decreased sensation in all dermatomes of the left upper 
extremity compared to the right.  Deep tendon reflexes were 
1+ and symmetric for biceps, triceps, and brachioradialis.  
Motor examination was extremely pain-limited because of 
severe pain in the left shoulder area.  Grip strength was 4/4 
on the left, opponens pollicis 4/5, finger 
abduction/extension 4/5, wrist extension/flexion 4+/5.  The 
examiner noted exquisite tenderness of the left pectoralis 
major and minor, the left supraspinatus and infraspinatus and 
teres minor.  Active range of motion was 0 for the left 
shoulder.  The veteran was unable to range that shoulder 
because of the severity of pain.  Passive range of motion 
revealed abduction 10/180 with severe pain throughout 0 to 
10.  Flexion was 20/180 with severe pain between 0 and 20 
degrees.  Internal rotation was 70/90 with pain between 0 and 
70 degrees.  External rotation was 0/90.  The examiner noted 
that the veteran was unable to repetitively move that 
shoulder with severe guarding, grimacing, and increased pain 
behavior with examination of the left shoulder.  

Muscle findings during the October 2005 VA examination showed 
that the veteran did not have ragged, depressed or adherent 
scars from his gunshot wound.  There was no abnormal 
hardening, but there was abnormal swelling in the left upper 
arm area.  The veteran did not appear to have adaptive 
contraction of opposing muscle groups or hardening of the 
muscles of the pectoralis region.  The scar from the gunshot 
wound to the left pectoralis region was nontender, 
nonadherent in terms of the scar itself, although the 
shoulder girdle was exquisitely tender on examination.  

Results of the October 2005 examination resulted in 
additional diagnoses of adhesive capsulitis, left shoulder, 
with severe pain, and possible cellulitis versus reflex 
sympathetic dystrophy left upper extremity.  

III.  Pertinent Criteria

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When after 
careful consideration of al procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Court recently held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The rating of the same disability under various diagnoses is 
to be avoided. Disability from injuries to the muscles and 
joints of an extremity may overlap to a great extent and the 
evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.

Criteria for Rating a Muscle Injury Under 38 C.F.R. § 4.73

Under the current Rating Schedule (revised as of July 3, 
1997), muscle disabilities are evaluated as either slight, 
moderate, moderately severe, or severe.  38 C.F.R. § 4.56 
(2007).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  Id.

A moderate muscle disability is found where there has been a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles is (i) type of 
injury: through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring; (ii) history and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound and a record of consistent complaint of cardinal 
signs and symptoms of muscle disability and, if present, 
evidence of inability to keep up with work requirements; 
(iii) objective findings: entrance and exit scars indicating 
track of missile through one or more muscle groups, 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, and tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe disability of muscles is (i) type of injury:  
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring; (ii) 
history and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound, a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements; (iii) objective findings: ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track, palpation shows loss of deep fascia or muscle 
substance or soft flabby muscles in wound area, muscles swell 
and harden abnormally in contraction, tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: (a) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; (b) 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (c) diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; (f) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and (g) induration or atrophy of an entire 
muscle following simple piercing by a projectile.

Diagnostic Code 5302 pertains to evaluation of Muscle Group 
II, the extrinsic muscles of the shoulder.  For the minor 
arm, moderately severe disability warrants assignment of a 20 
percent evaluation.  Severe disability warrants assignment of 
a 30 percent disability evaluation.



Criteria for Rating a Disability of the Musculoskeletal 
System Under 38 C.F.R. § 4.71a

When evaluating disabilities of the musculoskeletal system, 
the regulatory criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5213, provide different ratings 
for the minor arm and the major arm.  The evidence shows that 
the veteran is right-handed; therefore, the Board will apply 
the ratings and criteria for the minor arm under the relevant 
diagnostic codes.

Diagnostic Code 5200 provides that a 20 percent evaluation 
may be assigned for favorable ankylosis of the scapulohumeral 
joint of the minor upper extremity.  Ankylosis is considered 
favorable when abduction is to 60 degrees and the individual 
can reach his/her mouth and head.  A 30 percent evaluation 
requires ankylosis that is intermediate between favorable and 
unfavorable.  A 40 percent evaluation requires unfavorable 
ankylosis when abduction is limited to 25 degrees from the 
side.

Limitation of arm motion is evaluated under Code 5201.  The 
minimum compensable evaluation for the non-dominant arm is 20 
percent, which is assigned when arm motion is limited to the 
shoulder level.  A 20 percent evaluation is also warranted 
where motion is limited to midway between the side and 
shoulder level. The maximum schedular rating of 30 percent is 
assigned when arm motion is limited to 25 degrees from the 
side.

Diagnostic Code 5202 provides that a 20 percent evaluation 
may be assigned for malunion of the humerus of the minor 
upper extremity with moderate deformity or recurrent 
dislocation at the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level.  A 
20 percent evaluation is also assigned for malunion of the 
humerus of the minor upper extremity with marked deformity or 
recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  A 40 
percent evaluation requires fibrous union of the humerus.  A 
50 percent evaluation requires nonunion of the humerus (a 
false, flail joint).  A 70 percent evaluation requires loss 
of the head of the humerus (flail shoulder).

Normal ranges of motion of the shoulder are forward elevation 
(flexion) from zero to 180 degrees, abduction from zero to 
180 degrees, and internal and external rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  Deluca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Criteria for a Compensable Rating for a Scar

Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49590, 49596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).  Prior to the effective 
date of the new regulations, the veteran's claim for an 
increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000.

Prior to August 30, 2002, for a scar to be compensable, the 
veteran would have to show that it was either poorly 
nourished, with repeated ulceration (38 C.F.R. Part 4, 
Diagnostic Code 7803), or tender and painful on objective 
demonstration (38 C.F.R. Part 4, Diagnostic Code 7804), or 
that it caused a "limitation of function of the affected body 
part" (38 C.F.R. Part 4, Diagnostic Code 7805).

Under the criteria in effect since August 30, 2002, to 
warrant a compensable disability rating the veteran's scar 
would have to:  (a) be deep or cause limitation of motion, 
and exceed six square inches in area or areas (Code 7801); 
(b) be superficial, not causing a limitation of motion, and 
exceeding an area of 144 square inches (Code 7802); (c) be 
superficial and unstable (Code 7803); (d) be superficial and 
painful on examination (Code 7804); or (e) result in a 
limitation of function of another body part (Code 7805).  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2007).

IV.  Analysis

The veteran is presently evaluated at 20 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5302, for injury to Muscle 
Group II.  That is, he is rated as having a moderate to 
moderately severe muscle injury to Muscle Group II.  

While the veteran did suffer a through-and-through wound from 
a bullet, there are no other indicia of a severe muscle 
injury then or now such as a prolonged infection; sloughing 
of soft parts; intermuscular binding; a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability; evidence of inability to keep up with work 
requirements; ragged and depressed and adherent scars, 
indicating wide damage to muscle groups; palpation showing 
loss of deep fascia or muscle substance or soft flabby 
muscles in wound area; muscles swelling and hardening 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicative of severe impairment of 
function.  In this regard, muscle findings from the October 
2005 VA examination revealed that the veteran did not have 
ragged, depressed or adherent scars from his gunshot wound.  
While there was abnormal swelling in the left upper arm area, 
there was no abnormal hardening (the criteria require that 
muscles both swell and harden abnormally in contraction).  
The examiner further noted that the veteran did not appear to 
have adaptive contraction of opposing muscle groups or 
hardening of the muscles of the pectoralis region.  As far as 
record of consistent complaint of the cardinal signs and 
symptoms of muscle disability, there is no record of 
consistent complaint.  Although the veteran complained of 
left shoulder pain and weakness at the October 2002 VA 
general and October 2005 VA examinations, the record is 
devoid of any treatment records pertaining to the left 
shoulder to reflect consistent complaint of these symptoms.  
This is despite the voluminous VA treatment records on file 
from 1999 to 2005.  

Moreover, the signs of severe muscle disability then or now 
have not been demonstrated.  That is, there is no X-ray 
evidence of minute multiple scattered foreign bodies; 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.

For these reasons, neither the original wound nor the current 
residuals more nearly approximate or equate to a severe 
muscle injury under Diagnostic Code 5302, representing Muscle 
Group II.  

Notwithstanding the determination above with respect to a 
higher rating under Code 5302 for muscle injury, the Board 
finds that after resolving all reasonable doubt in the 
veteran's favor, a higher than 20 percent rating, to 30 
percent, under Code 5201 for limitation of motion of the left 
shoulder is warranted by the evidence during the entire 
appeal period.  38 C.F.R. § 4.3.  The October 2002 VA 
examination report shows that left shoulder abduction and 
forward flexion were limited to 90 degrees with complaints of 
pain.  However, this evidence is given little probative 
weight due to the examiner's assessment that the veteran was 
not cooperating with the examination.  Nonetheless, a 
subsequent VA examination report in October 2005 similarly 
shows limitation of motion.  In this regard, the examiner 
noted that active range of motion in the veteran's left 
shoulder was "0" and the veteran was unable to range that 
shoulder because of the severity of pain.  He also remarked 
that in terms of Deluca, the veteran was unable to repetitive 
move that shoulder with severe guarding, grimacing, and 
increased pain behavior with examination of the left 
shoulder.  As this examiner did not indicate that the veteran 
was being uncooperative or otherwise invalidate his findings, 
they must be accorded due weight when evaluating the 
veteran's gunshot would disability to the left pectoralis 
region.  Consequently, a finding of "0" active range of 
motion of the left shoulder due to severe pain best 
approximates the criteria for a 30 percent rating under Code 
5201 for limitation of the minor extremity to 25 percent from 
side.  Thus, a 30 percent evaluation is warranted.  As noted, 
this evaluation contemplates the veteran's complaints of 
functional loss due to pain on movement.  Additionally, 
application of 38 C.F.R. §§ 4.40 and 4.45 does not provide a 
basis for a higher rating because the veteran is already 
receiving the highest rating predicated on limitation of 
motion of the left shoulder.  See DeLuca, 8 Vet. App. at 204-
07; Johnson v. Brown, 9 Vet. App. 7 (1996); Spencer v. West, 
13 Vet. App. 376, 382 (2000).

Consideration has also been given to a higher than 30 percent 
rating under Diagnostic Code 5200 which requires evidence of 
ankylosis or Diagnostic Code 5202 for impairment of the 
humerus due to fibrous union or nonunion (false flail joint) 
of the humerus.  However, as there is no evidence of these 
conditions, these diagnostic codes are inapplicable.  The 
veteran's service-connected gunshot wound to the left 
pectoralis region is not found to be analogous to ankylosis 
of the left shoulder in view of the veteran's ability to 
demonstrate some degree of passive range of motion during the 
October 2005 VA examination.

Moreover, the veteran is not entitled to ratings under both 
the criteria for rating muscle injuries (38 C.F.R. § 4.56) 
and the criteria pertaining to the musculoskeletal system 
(38 C.F.R. § 4.71a), since providing a higher rating based on 
the cardinal symptoms of muscle disability affecting the 
shoulder would duplicate the symptoms already rated pursuant 
to 38 C.F.R. §§ 4.40 and 4.45.  See 38 C.F.R. § 4.14.  

Consideration has also been given to a separate rating for 
the veteran's scar.  The October 2002 VA examiner described 
the scar as measuring 6 centimeters long and horizontal on 
the left upper chest just anterior to the axilla.  The scar 
was neither atrophic nor hypertrophic and was not indurated, 
but mobile.  The examiner relayed the veteran's complaint of 
pain with any palpation of the scar, but also noted that the 
veteran did not cooperate with the examination.  Thus his 
findings are of reduced probative value.  In contrast, the 
October 2005 VA examiner's findings are deemed credible and 
show that the veteran had a scar over the left lateral 
pectoralis in the anterior axillary fold area just above the 
level of the nipple measuring 1-1/2 x 1/4 inches.  He 
specifically noted that the scar was nontender, nonadherent, 
and slightly raised.  Thus, these findings do not entitle the 
veteran to a separate compensable rating for his scar.  
4.118, Diagnostic Codes 7801-7805 (2002, 2007).  In this 
regard, it should be noted that the RO gave specific 
instructions in relation to scheduled examinations in 
December 2007 and March 2008 that specific findings be made 
regarding the veteran's scar.  However, as previously noted, 
the veteran failed to report to these examinations without 
providing good cause and evidence that could have been 
obtained from these examinations could have been material to 
the claim.  See 38 C.F.R. § 3.655(b).  

Lastly, the Board points out that 38 C.F.R. § 3.321(b)(1) 
provides no basis for assignment of a higher rating for the 
veteran's muscle injuries as these disabilities are not shown 
to be so exceptional or unusual as to warrant any higher 
evaluation on an extra-schedular basis.  There is no evidence 
that the veteran's gunshot wound left pectoralis region 
results in marked interference with employment, or frequent 
periods of hospitalization, or that otherwise renders 
impractical the application of the regular schedular 
standards.  In terms of employment, the evidence shows that 
the veteran stopped working in 1996 after suffering a stroke.  
Thus, the Board is not required to refer the claim for 
compliance with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation, to 30 percent, for a 
gunshot wound to the left (minor) pectoralis region is 
granted during the entire appeal period, subject to the law 
and regulations governing the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


